The following opinion was filed March 17, 1914:
Pee Cueiam.
A motion for a rehearing having been made by respondent in this case, and the court entertaining some doubt as to the correctness of so much of its former decision as directed a reassessment to be made,
It is ordered that the respondent within fifteen days from the date of this order and the appellant within ten days thereafter file with the clerk of this court briefs on the following questions, such briefs to be seasonably served' on opposing counsel :
1. Might the resolutions of the common council of Two Rivers defining the work which it proposed to do be reasonably understood to mean that the contemplated improvement was intended to be máde for the purpose of protecting the land adjacent to the proposed dock from being washed away?
2. Does the testimony of the city engineer and mayor furnish sufficient support for those portions of the sixth, eighth, and ninth findings of fact made by the court, wherein it is found that the dock in question was built for the purpose of *69preventing the land adjacent thereto from being washed away; and, if not, is there any other .evidence to support the portions of these findings referred to ?
3. If the purpose of making the improvement, as declared by the council, was one for which an assessment of benefits could not be made against abutting property owners without their consent, can a reassessment be ordered to enable the city to declare that the purpose first, indicated was not the true one ?
The following opinion was filed May 1, 1914:
BaeNes, J.
The court, by the sixth, eighth, and ninth findings of fact, found (1) that it was necessary to construct the dock in question to prevent the adjacent lots and street from being washed away; (2) that the dock had little effect upon the navigability of the river; and (3) that it was constructed for the purpose of preventing the lake from further washing away the land adjacent to the dock.
No attack was made on these findings by the respondent. They showed that such an improvement had in fact been made as was contemplated and provided for by sec. 925— 248, Stats., under which an assessment of benefits and damages might have been made against adjacent property owners. Such an assessment was attempted to be made under sec. 925 — 248&, and it was held to he void because no improvement was made such as that section related to. The assessment made could not be sustained under sec. 925 — 248, because the provisions of that statute were not complied with in essential particulars in making the assessment.
It was thought, however, when the case was decided, inasmuch as the improvement made was the one provided for by sec. 925 — 248, for which a valid assessment might be made, and the council simply erred in the method pursued in making the assessment, that the reassessment statute was appli*70cable, and a reassessment was ordered. If the premise was correct the conclusion was sound, because if jurisdiction to make a valid assessment existed and it was lost through blundering in the method of making it, the blunders might be corrected. Such is the purpose of the reassessment statute.
On respondent’s motion for a rehearing, however, i,t was in effect argued that the findings referred to, although supported by the evidence of the mayor and., city engineer and some other witnesses, should be disregarded because the city council by resolution designated the character of the improvement which it intended to make, and such designation is conclusive. We find an exception by respondent in the record, which, liberally construed, can be held to be an exception to the findings referred to; so the respondent may attack these findings in order to support the judgment entered.
Turning to the proceedings of the common council and of the board of public works, we find that the first resolution passed by the common council was as follows: “Resolved, that the board of public works are instructed to procure plans and specifications for docking the inner harbor of the city and the necessary dredging in connection therewith.”
The second resolution read: “Resolved, that the public good and convenience demand the improvement of the inner harbor of the city of Two Rivers by constructing a new dock.”
The report of the board of public works to the common council on the improvement made is entitled: “Report and estimate on harbor improvement.” And recites: “The board of public works of the city of Two Rivers, to whom was referred the matter of the improvement of the inner harbor of the city of Two Rivers by the construction of a new dock along the established dock line, report.”
The notice published by the board of public works is entitled: “Notice of an assessment for harbor improvement,” which notice recites: “Whereas, the improvement of the inner harbor of the city of Two Rivers by the construction, of a *71new dock on the north side of the west Twin River along the established dock line,” etc.
The final report made by the board of public works referred to the proposed work as “the improvement of the inner harbor of the city of Two Rivers by the construction of a new dock on the north side of the west Twin River.”
The notice of assessment recited that it was made pursuant to a resolution of the common council declaring that the public good and convenience demanded the improvement of the inner harbor. Other proceedings were had wherein the proposed improvement was designated in the same way, and we do not find in the record any intimation that the purpose of the council was to build a breakwater to prevent adjacent soil from being washed away.
These resolutions plainly indicate that the character of the work which the city had in mind was the improvement of the harbor rather than the prevention of erosion. These various resolutions amount to an unequivocal declaration that the improvement contemplated was an improvement of the inner harbor. Obviously the expense of such an undertaking could not be assessed against abutting owners under sec. 925 — 248. We have held, and we think correctly, that the improvement made was not the kind of an improvement provided for by sec. 925 — 248a.
The error in the former decision consisted in following the findings of fact made by the court and in assuming that the evidence referred to was sufficient to overcome that furnished by the record of the proceedings of the common council and of the board of public works. Obviously the best evidence of what the council intended is found in the resolutions which it adopted. Neither the mayor nor city engineer could be in a position to say that the council, meant something different from what it said. The two kinds- of public works, harbor improvements and land protection, are provided for by different statutory' provisions, and, ordinarily at least, parol evidence is not competent to show that when one is specified *72the other is in fact meant. Chippewa B. Co. v. Durand, 122 Wis. 85, 103, 99 N. W. 603; Bartlett v. Eau Claire Co. 112 Wis. 237, 88 N. W. 61; Nehrling v. Herold Co. 112 .Wis. 558, 566, 88 N. W. 614; Duluth, S. S. & A. R. Co. v. Douglas Co. 103 Wis. 75, 78, 79, 79 N. W. 34. The work done in fact was very properly and correctly described as a harbor improvement.
Not having the power originally to make a special assessment for the kind of improvement ordered, there is no power to make one now. It may well be that the declared purpose of the city council'was not the real one, but it should be bound by its declaration. It would not be proper to permit the present city council to declare that the former council had in fact a different purpose in view from that which it said it had, and then proceed to make an assessment of benefits and damages on the strength of such declaration.
By the Court. — That part of the former mandate which ordered a reassessment is set aside, and the judgment is affirmed.
In all other respects the motion for a rehearing was denied, without costs.